FILED |N THE U.S. D|STRICT COURT
EASTERN DlSTRlCT OF WASH|NGTON

A() 245B {Rev. WAED llll&] Judgntent in a Criminn| Casc
Si\r.‘.el l Re\'ised by WA!:`D - 02“| 'F

Ytas. _
UNITED STATES DISTRICT COURT NUV 5 2018

 

Eastern District of Washington SEAN F_ MCAVO¥` CLERK
_'________--__.___\ DE
UNITED s't‘ATES OF AMER\CA .IUDGMENT IN A CRIMINM!<U$SWASHINGTON
v.
JORGE CONTRERAS Case Number: l: l 7-CR-0204S-LRS-l
USM Nulttbcr: 20669-085
Stephen R Hurmc]
Det'endnnt‘s .»‘\ttorne)
l:]
|:l
THE DEFENDANT:
m pleaded guilty to cotmt{s) 2 ofthe lndictment

 

m pleaded nolo contendere to count(s]
which was accepted by the court,

[:| was found guilty on count(s} after a
plea o|`not guilty.

 

 

'l`he defendant is adjudicated guilty ofthese offenses:

'l`it|e & Section f Nature of O|`feuse Oi't`ense Count
21 USC 841{3)(])_. {b)(l }[|1)(\'iii] - [)lSTRlBU'l`[ON OF 5 CiRAMS OR N.IORF. OF AC'|`UA[, [I’URE} .,
Mt-;Tt-ta,\n'ln=.'r,t.\-nr~'tz §'J.‘l'§‘_' ~
01»'14.¢2(1'|6
Tlte defendant is sentenced as provided in pages 2 through ___ ofthisjudgmenl. The sentence is imposed pursuant to the

Sentcncing Rei`omt .Act ot' 1934.

l:l ']`he defendant has been found not guilty on count($]

 

m COUHI l of lite Indictment § is l:l are dismissed on the motion oftlte United States

 

_ _ lt is ordered that the defendant must noti|`y l|te Uniled Slates attorneyf for this district within 30 da 's ol`any change ot`name. residence. or
ma:llng address until al_l lines restltullon. c_ostS, and special assessments imposed l\_\' t|tisjudgntenl are `ull)-' ptltd. It`ordcrcd to pa'\l rcstilution.
the defendant must notlf}' the court and Untted Sl:ttes attornc}l oi`malerta| changes in economic circumstances

llr'leOIS

l) ale_of l ntpt\sil o o[_.ltttig:nent

 

  

Signat c n|`Judf:

Tl'tc l'[onorable Lonny R. Suko Scnior Judge, U.S. Dislrict Court
Narnc and '|`it|e f.lndge

///5' )<?

D:tle / f

 

AO 2453 (Rev. WAED l l/l()) Judgment in a Criminal Casc Judgment -- Page 2 of 7
Sheet 2 ~ Imprisonment

DEFENDANT: .IORGE CONTRERAS
Case Number: l :l 7-CR-02048-LRS-l

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
term of: 60 months

Defendant receives credit for all time served in federal custody prior to sentencing.

E The court makes the following recommendations to the Bureau of Prisons:

Defendant be designated to SeaTac, or as an altemative, Sheridan, Oregon facility to facilitate family visitation prior to
deportation.

The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the Unitcd States Marsha| for this district:

l:l at C| a.m. |:l p.m. on

 

I:I as notified by the United States Marshal.
l:i The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[] before 2 p.m. on
I:l as notified by the United States Marshal.
I:l as notified by the Probation or Pretrial Services Oftice.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
um'reo sr,m=_s MARSHAL
By

 

DEPUTY UN|TED STATES MARSHAL

AO 2453 (Rev. WAED l 1116) Judgmcnt in a Criminal Case Judgment ~' Page 3 of 7
Sheet 3 - Supervised Release

DEFENDANT: JORGE CONTRERAS
Case Number: l:l7-CR-02048-LRS-l

SUPERVISED RELEASE

Upon release from imprisonment, you shall be on supervised release for a term of : 5 years

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance, including marijuana, which remains illegal under federal |aw.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within l5 days of
release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
I:I The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check ifapplicable)
You must cooperate in the collection of DNA as directed by the probation officer. (check g'fapplicable)

You must comply with the requirements of the Sex Offender Registration and Notiftcation Act (34 U.S.C. § 20901, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
you reside, work, are a student, or were convicted of a qualifying offense. (check §fapplicable)

6. I:] You must participate in an approved program for domestic violence. (checlc ifapplicable)

>I(

|:|

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.

AO 2458 (Rev. WAED l 1/16) .Iudgment in a Crimina| Case Judgmem .. page 4 of 7

Sheet 3A - Supervised Re|ease

DEFENDANT: JORGE CONTRERAS
Case Number: l :l7-CR-02048-LRS-l

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.

E"‘:‘*E"!°

ll.
12.

l3.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
different time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about

how and when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside Without first getting permission
from the court or the probation officer.

You must be truthful when responding to the questions asked by your probation officer.

You must live ata place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
officer within 72 hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
from doing so. lf you do not have full-time employment you must try to find full-time employment, unless the probation
officer excuses you from doing so. lf you plan to change where you work or anything about your work (such as your position
or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation
officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
permission of the probation officer.

if you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

lfthisjudgment imposes restitution, a fine, or special assessment, it is a condition of supervised release that you pay in
accordance with the Schedule of Payments sheet of this judgment. You shall notify the probation officer of any material change
in your economic circumstances that might affect your ability to pay any unpaid amount of restitution, fine, or special
assessments

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions,'see Overview ofProbalion and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant’s Signature Date

 

AO 2458 (Rev. WAED l l/|6) Judgment in a Criminal Case _|udgm¢m .. pag¢ 5 of 7
Sheet 3D - Supervised Re|ease

DEFENDANT: .IORGE CONTRERAS
Case Number: l:l7-CR-02048-LRS-l

SPECIAL CONDITIONS OF SUPERVISION

l. You are prohibited from returning to the United States without advance legal permission from the United States Attomey General
or his designee. Should you reenter the United States, you are required to report to the probation office within 72 hours of reentry.

AO 245B (Rev. WAED l l/16) judgment in a Criminal Case

Judgment -- Page 6 of 7
Sheet 5 - Crimina| Monetary Pena|ties `

DEFENDANT: JORGE CONTRERAS
Case Number: l:l7-CR-02048-LRS-l

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JV'I`A Assessment"' Fine Restitution
TOTALS S l00.00 $.00 $.00 $.00
|:| The determination of restitution is deferred until . An Ame)zded Jndgmem ina Criminaf Case (A0245C) will be

entered afier such determination.
I:I The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

tlie priority order or percentage payment column below. Howevcr, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before tlie United States is paid.

Name of Payee Total Loss** Restitution Ordered Priorig or Perceutage

 

I:l Restitution amount ordered pursuant to plea agreement $

[:| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid iii full
before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(0. All of the payment options on Sheet 6
may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

m The court determined that the defendant does not have the ability to pay interest and it is ordered that:

m the interest requirement is waived m fine n restitution
for the
m the interest requirement for the El fine n restitution is modified as follows:

* Justice for Victims of Trafiicking Act of 2015, Pub. L. No. 114-22
** Findings for the total amount of losses are required under Cliapters 109A, 110, l 10A, and 113/t of Title 18 for offenses committed on or after
Septembcr 13, 1994, but before Apri123, 1996.

AO 2458 (Rev. WAED 11/16) Judgment in a Criminal Case _|udgm¢m .. page 7 0[7
Sheet 6 - Schedule of Payments

DF.FENDANT: JORGE CONTRERAS
Case Number: l :l7-CR-02048-LRS~1

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A I:I Lump sum payments of $ due immediately, balance due
[:] not later than , or
lj in accordance with |:| C, |:| D, [:| E, or \:| F below; or
B g Payment to begin immediately (may be combined with [:] C, [:] D, or F below); or
C [:] Payment in equal (e.g., weekly, monrhly, quarlerly) installments of S over a period of
(e.g.. months or years), to commence (e.g., 30 or 60 day.r) after the date of this judgment; or
D |:| Payment in equal (e.g., ii'eelcly, momlily, quarrerly) installments of S over a period of
_ (e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or
E |:| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) aner release from

imprisonment, The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F E Special instructions regarding the payment of criminal monetary penalties:

Defendant shall participate in the BOP lnmate Financial Responsibility Program. During the time of incarceration, monetary
penalties are payable on a quarterly basis of not less than $25.00 per quarter.

While on supervised release, monetary penalties are payable on a monthly basis of not less than $25.00 per month or 10% of the
defendant's net household income, whichever is larger, commencing 30 days after the defendant is released from imprisonment,

Unless the court has expressly ordered otherwise, if tliisjudgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
lnmate Financial Responsibility Program, are made to the following address until monetary penalties are paid in full: Clerk, U.S.
District Court, Attention: Finance, P.O. Box 1493, Spokane, WA 99210-1493.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

I:I Joint and Several

Defendant and Co-Defendant Naines and Case Numbers (including defendant number), 'I`otal Amount, .Ioint and Several Amount,
and corresponding payee, if appropriate.

m The defendant shall pay the cost of prosecution

E|

The defendant shall pay the following court cost(s):

l:l The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following orders ( l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine interest,
(6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

